IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                    : No. 461
                                         :
CRIMINAL PROCEDURAL                      : CRIMINAL PROCEDURAL RULES
                                         : DOCKET
RULES COMMITTEE                          :


                                    ORDER


PER CURIAM:



             AND NOW, this 30th day of January, 2015, Steven M. Stadtmiller, Esquire,

Allegheny County, is hereby appointed as a member of the Criminal Procedural Rules

Committee for a term expiring January 1, 2016.